Mr. Chief Justice Hernández
delivered the opinion of the court.
On June 3 last, the Roman Catholic Apostolic Church of Porto Rico, on behalf of the Catholic Church of Bayamón, represented by the Reverend Father Martin Luyke, by its counsel, Joseph Anderson, Jr., filed a complaint in this court to recover a parcel of land of which it claims to be the owner and of which the Municipality of Bayamón had taken possession and recorded its title in the registry of property; and the plaintiff alleges that it is entitled to recover $2,000 from said municipality as an indemnity for damages.
The Municipality of Bayamón demurred to the complaint, alleging that this court has no jurisdiction over the party defendant nor over the subject matter of the suit; that the complaint does not state facts sufficient to constitute a cause of action, and that the plaintiff lacks legal capacity to sue.
A day was set for the hearing of the demurrer when only the counsel for the defendant municipality appeared and filed a brief for the defense.
Although the defendant has not alleged that this court lacks jurisdiction to entertain the suit on the specific ground that such jurisdiction is not conferred thereon b3 the act “to confer original jurisdiction on the Supreme Court of Porto Rico for the trial and adjudication of certain property claimed by the Roman Catholic Church in Porto Rico,” approved March 10, 1904, for its allegations tend to show principally that a cause of action does not exist and that the plaintiff has no capacity to sue, we will, however, examine such an important jurisdictional question.
The Act of March 10, 1904, conferred original jurisdiction upon the Supreme Court for the trial and adjudication of all questions then existing or which might arise between the Roman Catholic Church in Porto Rico and The People of Porto Rico, or any municipality of the Island affecting property rights, whether real, personal, or mixed, claimed by *811either party, and provided that the Attorney G-eneral of Porto Rico should at once prepare for such hearing and trial, and that if the Roman Catholic Church did not commence proceedings under said act within three months after its passage and approval, then in that event it should be the duty of the Attorney General to commence said proceedings in behalf of the Insular Government, the provisions recited being applicable to the Roman Catholic Church in all questions pending or questions which might arise between said church and any municipality.
In view of the language in which the Act of March 10, 1904, is couched, we understand that the Roman Catholic Church in Porto Rico was given three months after the approval of said act so that, in accordance therewith, it might bring action in this Supreme Court against The People of Porto Rico or any municipality of the Island for any property rights, whether real, personal or mixed, to which it might deem itself entitled, and in regard to which there was pending or might arise any question between said parties, and this court was given original jurisdiction for the trial and adjudication of any such claims presented by the Roman Catholic Church within the three months allowed. At the expiration of that period this court ceased to have original jurisdiction to try and adjudicate any claims which the Roman Catholic Church might present subsequently against The People of Porto Rico or any municipality of the Island. It cannot be otherwise, because it was not the purpose of the* legislature to create in absolute terms and under any circumstances a special and privileged jurisdiction in favor of the Roman Catholic Church, but to provide for the decision and adjudication within a short time of questions affecting-property rights, whether real, personal or mixed, arising between the Roman Catholic Church and The People of Porto Rico or any municipality of the Island on account of the change of sovereignty which brought about a radical change in the relations between the Church and the State.
*812Tinas understanding it, the Eoman Catholic Church commenced several suits against The People of Porto Eico and a number of municipalities of the Island within the three months fixed by the act, and this is the first one commenced in this court after the said period had elapsed.
The above statements do not prevent the interested party from asserting such rights as it may consider itself entitled to before a court of competent jurisdiction.
For' the reasons stated we are of the opinion that this court has no jurisdiction over this case and that it should be dismissed.

Complaint dismissed.

Justices MacLeary, Wolf, del Toro and Aldrey concurred.